Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-9, drawn to a liquefaction system for removing heat from a process fluid using a heat exchanger and one or more refrigerant and compressor and separate air and water secondary heat exchangers to cool the refrigerant.
Group B, claim(s) 10-20, drawn to a method for liquefying a process fluid using a refrigerant including transferring heat from a process fluid to a refrigerant in a primary heat exchanger, compressing a refrigerant, and cooling a process fluid with heat exchanges with both air and water.

Liquefying a process fluid with a primary heat exchanger and a compressed refrigerant, using ambient air as a cooling medium, and using ambient water as a cooling medium. 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20080173043 A1 Kaart, which teaches liquefying a process fluid ([0008] “It is a further object of the present invention to provide an alternative method for the liquefaction of a hydrocarbon-rich stream”) with a primary heat exchanger (heat exchanger arrangement 1) and a compressed refrigerant (Abstract “a method for the liquefaction of a hydrocarbon-rich stream, preferably a natural gas containing stream, by heat exchanging against a refrigerant”), using ambient air as a cooling medium (ambient air cooler 10), and using ambient water as a cooling medium ([0036] “Alternatively, a water cooler can be employed instead of or in combination with the air cooler 10”).
The existence of an anticipatory reference demonstrating that one or more generic claims lack novelty or inventive step establishes that the species do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the 
Therefore, since US 20080173043 A1 Kaart renders obvious claims 1 and 10, one or more dependent claims are left without a single general inventive concept.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763